
	

116 HR 1168 IH: Working On Rewarding and Keeping Employees Resilient Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 1168
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2019
			Mr. Ryan (for himself, Mr. Thompson of Mississippi, Mr. Khanna, Ms. Clarke of New York, and Mr. Soto) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Ways and Means, Energy and Commerce, Financial Services, Transportation and Infrastructure, Science, Space, and Technology, Natural Resources, Oversight and Reform, Foreign Affairs, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To advance STEM education, provide for improved worker training, retention, and advancement, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Working On Rewarding and Keeping Employees Resilient Act or the WORKER Act. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Advancing STEM Education
				Subtitle A—Expansion of Engineering Programs at Elementary and Secondary Schools 
				Sec. 101. Grant program.
				Sec. 102. Table of contents.
				Subtitle B—Expansion of Maker Education and Makerspaces 
				Sec. 110. Definitions.
				Sec. 111. Local uses of funds.
				Sec. 112. Effective date.
				Title II—Worker Training, Retention, and Advancement
				Subtitle A—Leveraging Effective Apprenticeships To Rebuild National Skills
				Sec. 201. Short title.
				Sec. 202. Definitions.
				Part 1—Promoting Registered Apprenticeships
				Sec. 211. Promoting registered apprenticeship programs.
				Sec. 212. Promoting integration with postsecondary education.
				Part 2—Program Development and Enhancement
				Sec. 221. Expanding registered apprenticeship programs.
				Subtitle B—Reemployment 
				Sec. 231. Requirement to provide reemployment bonus program under State unemployment compensation
			 law.
				Sec. 232. Coordinating State unemployment compensation programs with the Workforce Innovation and
			 Opportunity Act.
				Sec. 233. Permissible use of Workforce Innovation and Opportunity Act funds for wage insurance.
				Sec. 234. Training vouchers.
				Sec. 235. Authorization of appropriations.
				Title III—Establishment of the Distressed Community Investment Agency
				Sec. 301. Definitions.
				Sec. 302. Distressed Community Investment Agency.
				Sec. 303. Redesignation of Department of Commerce to Department of Innovation and Investment.
				Sec. 304. Redesignation of Secretary of Commerce to Secretary of Innovation and Investment.
				Title IV—Authorization of Appropriations
				Sec. 401. Authorization of appropriations.
			
		IAdvancing STEM Education
			AExpansion of Engineering Programs at Elementary and Secondary Schools 
 101.Grant programPart F of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7251 et seq.) is amended—
 (1)in section 4601— (A)in subsection (a), in the matter preceding paragraph (1), by inserting (other than subpart 5) before part; and
 (B)by adding at the end the following:  (c)Authorization of appropriations for subpart 5There are authorized to be appropriated to carry out subpart 5—
 (1)$20,000,000 for each of fiscal years 2020 and 2021; and (2)$21,000,000 for each of fiscal years 2022 and 2023.; and
 (2)by adding at the end the following:  5Engineering Education 4651.Grant program authorized (a)In generalFrom amounts appropriated under section 4601(c), the Secretary shall award grants, on a competitive basis, to eligible entities to implement formal and informal engineering education programs in elementary schools and secondary schools to—
 (1)teach students the overall analytical and experimental approaches used in engineering and engineering technology; and
 (2)increase participation of under-represented student groups in the engineering and engineering technology pipeline.
 (b)Maximum grant amountA grant awarded under this subpart may not exceed $1,000,000. (c)Matching fundsAn eligible entity receiving a grant under this subpart shall provide non-Federal funds in amount equal to the grant amount. Such non-Federal funds may include in-kind support (such as equipment, supplies, materials, and participation of personnel in the development and implementation of activities to be carried out under the grant).
									(d)Uses of funds
 (1)In generalAn eligible entity receiving a grant under this subpart shall use such funds to carry out a program that—
 (A)provides engineering instructional materials based on review and analysis of the effectiveness of existing formal, or informal research-based and evidenced-based locally relevant instructional materials;
 (B)provides professional development for pre-service and in-service teachers to teach engineering; (C)provides instructions on engineering and engineering technology during normal classroom hours or after school;
 (D)incorporates evidence-based practices to increase diversity of student groups participating in the program;
 (E)encourages participation of engineers from local private and public organizations to mentor the teachers and students; and
 (F)encourages engineering faculty and students from institutions of higher education as mentors for the elementary school or secondary school students, and teachers as appropriate.
 (2)Public-private partnershipsEach eligible entity awarded a grant under this subpart shall be encouraged to carry out the program funded under the grant in partnership with one or more of the following:
 (A)Elementary schools or secondary schools receiving assistance under this subpart. (B)Institutions of higher education.
 (C)Private sector businesses. (D)Nonprofit organizations.
 (E)Community-based organizations. (F)Public or private entities with demonstrated record of success in delivering educational support.
 (G)Summer school programs. (e)ApplicationsAn application for a grant under this subpart submitted by an eligible entity shall demonstrate long-term commitment for the proposed program through—
 (1)providing laboratory and instructional space; (2)establishing ongoing professional training programs for pre-service and in-service teachers and teachers in-residence; and
 (3)commitment to scaling successful programs for engineering and engineering technology education in elementary schools and secondary schools under the jurisdiction of the eligible entity.
 (f)PriorityIn awarding grants under this subpart, the Secretary shall give priority to eligible entities that serve under-represented minorities in engineering.
 (g)DefinitionsIn this section: (1)Eligible entityThe term eligible entity means—
 (A)a consortia of local educational agencies; or (B)a local educational agency that is not receiving a subgrant under this subpart for the fiscal year for which the agency is applying for a grant under this subpart.
 (2)Instructional materialsThe term instructional materials means materials that— (A)emphasize—
 (i)engineering fundamentals and concepts, problem-based learning; and (ii)essential skills such as systems thinking, creativity, teamwork, communication, and ethical considerations;
 (B)are designed to introduce students to modern engineering and engineering technology tools such as computer-aided design, computer-aided manufacturing, statistical analysis, codes and standards, human factors, and reliability analysis; and
 (C)are aligned with and integrated into relevant science, engineering, and mathematics standards that may exist in the applicable State or may be developed.
 4652.Annual report to CongressNot later than 1 year after the first grant is awarded under this subpart, and annually thereafter, the Secretary shall provide a report to Congress on activities and results under this subpart. Such reports shall describe—
 (1)the total number of grant applications received for the preceding each year; (2)the number and geographic distribution of the grants for such year and for all grants awarded under this subpart;
 (3)participation of minority-serving institutions of higher education, such as historically Black colleges and universities and Hispanic-serving institutions;
 (4)participation of under-represented and economically disadvantaged student groups; (5)plans for collaboration among eligible entities receiving a grant under this subpart;
 (6)overall program outcomes and issues of concern; and (7)recommendations for program revisions to achieve the desired program outcome..
 102.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4644 the following:
					
						
							Subpart 5—Engineering Education
							4651. Grant program authorized.
							4652. Annual report to Congress..
				BExpansion of Maker Education and Makerspaces 
 110.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is amended by adding at the end the following:
					
 (56)Maker educationThe term maker education means a hands-on learning approach that encourages students to imagine, create, innovate, tinker, and collaborate through the process of manufacturing, testing, and demonstrating their ideas.
 (57)MakerspaceThe term makerspace means a community space that provides access to tools, technology, and knowledge for learners and entrepreneurs, that result in the prototyping or creation of physical goods, and which supports the development of educational opportunities for personal growth, workforce training, and early stage business ventures..
 111.Local uses of fundsSection 135(b)(2)(I) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(b)(2)(I)) is amended by inserting , the application of maker education, after makerspaces.
 112.Effective dateThe amendments made by this subtitle shall take effect on July 1, 2019, and as if enacted as part of the Strengthening Career and Technical Education for the 21st Century Act.
				IIWorker Training, Retention, and Advancement
			ALeveraging Effective Apprenticeships To Rebuild National Skills
 201.Short titleThis subtitle may be cited as the Leveraging Effective Apprenticeships to Rebuild National Skills Act or the LEARNS Act. 202.DefinitionsIn this subitle:
 (1)AdministratorThe term Administrator means the Administrator of the Office of Apprenticeship appointed under section 211(a). (2)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (3)Educational service agencyThe term educational service agency— (A)has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and
 (B)includes a collaborative of those agencies. (4)High schoolThe term high school means a nonprofit institutional day or residential school that—
 (A)provides secondary education, as determined under State law; (B)grants a diploma, as defined by the State; and
 (C)includes, at least, grade 12. (5)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (6)Local and State workforce development boardsThe terms local workforce development board and State workforce development board have the meanings given the terms local board and State board, respectively, in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (7)National apprenticeship systemThe term national apprenticeship system means the collective group of registered apprenticeship programs and pre-apprenticeship programs in the Nation (including the rules and regulations governing the 2 types of programs).
 (8)Postsecondary educational institutionThe term postsecondary educational institution means an institution of higher education, as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (9)Pre-apprenticeship programThe term pre-apprenticeship program means a program or set of strategies that— (A)is designed to prepare individuals to enter and succeed in a registered apprenticeship program;
 (B)is carried out by an eligible entity described in section 211(b)(2)(C) that has an application approved under section 211(b)(3)) and that has a documented partnership with at least 1 sponsor of a registered apprenticeship program; and
 (C)includes each of the following elements: (i)Training (including a curriculum for the training), aligned with industry standards and reviewed and approved annually by sponsors of the registered apprenticeships within the documented partnership, that will prepare individuals by teaching the skills and competencies needed to enter one or more registered apprenticeship programs.
 (ii)Provision of hands-on training and theoretical education to individuals that— (I)accurately simulates the industry and occupational conditions of the registered apprenticeship program described in subparagraph (B);
 (II)is carried out in a manner that includes proper observation of supervision and safety protocols; and
 (III)is carried out in a manner that does not displace a paid employee. (iii)A formal agreement with a sponsor of a registered apprenticeship program that would enable participants who successfully complete the pre-apprenticeship program to enter directly into the registered apprenticeship program (if a place in the program is available), and includes agreements concerning earning credit recognized by a postsecondary educational institution for skills and competencies acquired during the pre-apprenticeship program.
 (10)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (11)Registered apprenticeship programThe term registered apprenticeship program means a program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (12)SecretaryThe term Secretary means the Secretary of Labor, acting through the Administrator.
 (13)SponsorThe term sponsor means an employer, joint labor-management partnership, trade association, professional association, labor organization, or other entity that administers a registered apprenticeship program.
					1Promoting Registered Apprenticeships
					211.Promoting registered apprenticeship programs
						(a)Establishment of the office of apprenticeship
 (1)OfficeThere is established, in the Employment and Training Administration of the Department of Labor, an Office of Apprenticeship.
 (2)AdministratorThe Office shall be headed by an Administrator of the Office of Apprenticeship appointed by the Assistant Secretary for Employment and Training. The Assistant Secretary shall appoint an individual who has the demonstrated knowledge of registered apprenticeship programs necessary to serve as the Administrator.
 (3)ResponsibilitiesThe Administrator, through the Office of Apprenticeship, shall carry out responsibilities including—
 (A)determining whether an apprenticeship program meets the requirements to become a registered apprenticeship program and maintains the standards necessary to remain a registered apprenticeship program;
 (B)managing the national apprenticeship system; (C)carrying out activities under subsection (b) to promote effective pre-apprenticeship programs;
 (D)promoting awareness about registered apprenticeship programs, including carrying out activities under subsection (c);
 (E)engaging in regular updates of the registration process, ensuring that such process is easily accessible and efficient for use by sponsors of registered apprenticeship programs;
 (F)regularly engaging with the National Advisory Committee on Apprenticeships and ensure that the required reports of the Committee are submitted to the Secretary and transmitted to Congress;
 (G)promoting greater diversity in registered apprenticeship programs and pre-apprenticeship programs, including by promoting outreach to underrepresented populations, youth, and veterans and supporting the development of apprenticeship models;
 (H)providing for evaluations and research, as described in subsection (e); (I)providing technical assistance to sponsors of registered apprenticeship programs, entities who are interested in developing and becoming sponsors of registered apprenticeship programs, and eligible entities carrying out pre-apprenticeship programs; and
 (J)coordinating and aligning registered apprenticeship programs with other Federal education and training programs, including those authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) and the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
								(b)Supporting the development of pre-Apprenticeship programs
 (1)SupportThe Secretary shall support the development of pre-apprenticeship programs. (2)Grants (A)In generalUsing funds available under subsection (f), the Secretary shall make grants on a competitive basis to eligible entities to provide the Federal share of the cost of carrying out projects that support that development.
 (B)PeriodThe Secretary shall make initial grants under this paragraph for periods of not more than 3 years, except that if an eligible entity demonstrates satisfactory performance under paragraph (6) by the end of that third year, the Secretary may extend the grant period up to an additional 1 year for that entity.
 (C)Eligible entityTo be eligible to receive a grant from the Secretary under this subsection, an entity shall be a public-private partnership consisting of—
 (i)a local educational agency, high school, area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)), educational service agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), 2- or 4-year postsecondary educational institution, or collaborative of such entities;
 (ii)in a State with a State entity recognized by the Secretary of Labor to register apprenticeship programs in that State, that entity;
 (iii)an industry or business, consisting of an employer, a group of employers, a trade association, a professional association, or an entity that sponsors a registered apprenticeship program;
 (iv)a State workforce development board or local workforce development board; and (v)to the maximum extent practicable—
 (I)a labor organization associated with the industry or occupation related to the pre-apprenticeship program involved; and
 (II)a community-based organization that provides pre-apprenticeship programs, as appropriate. (3)ApplicationsTo be eligible to receive a grant from the Secretary under this subsection, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—
 (A)a description of the training and curriculum described in section 203(9)(C)(i), and how the proposed pre-apprenticeship program makes individuals who successfully complete the pre-apprenticeship program qualified to enter into an established registered apprenticeship program;
 (B)evidence that there are or will be sufficient openings available in the registered apprenticeship program referenced in subparagraph (A) to enable the registered apprenticeship program sponsor to place into a corresponding registered apprenticeship those individuals who successfully complete the pre-apprenticeship program;
 (C)information about the entity that demonstrates the existence of an active, advisory partnership between the partners described in paragraph (2)(C) and the capacity, of a training and education provider in the entity, to provide the training and education services necessary for a pre-apprenticeship program; and
 (D)information about the proposed pre-apprenticeship program that demonstrates— (i)that the program is in an in-demand industry or occupation in the region in which the project is located;
 (ii)the use of integrated work-based and academic learning that may include training in the workplace; (iii)the inclusion of career exploration focused activities, such as job shadowing, career information activities, and résumé preparation, in the program;
 (iv)if the entity carrying out the project includes a high school, that the model to be used for the program leads to a high school diploma for participants without such a diploma;
 (v)how the pre-apprenticeship program is aligned with and leverages resources of career and technical education programs, programs and services authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), or activities of entities that provide supportive services for participants in pre-apprenticeship programs; and
 (vi)that the project aligns with an established registered apprenticeship program, including that the model used for the program leads to the attainment of skills and competencies necessary for entrance into the registered apprenticeship program for participants.
									(4)Use of funds
 (A)In generalAn eligible entity that receives a grant under this subsection shall use the grant funds to carry out a project that implements a pre-apprenticeship program.
 (B)Required activitiesThe eligible entity shall use the grant funds— (i)to pay for the cost of training or education associated with the pre-apprenticeship program;
 (ii)for curriculum development that align with the requirements of the appropriate registered apprenticeship programs and learning assessments;
 (iii)to maintain a connection between the pre-apprenticeship program and registered apprenticeship program;
 (iv)for assessments of potential participants for, and enrollment of the participants in, the pre-apprenticeship program; and
 (v)to conduct evaluations described in paragraph (6)(B). (C)Allowable activitiesThe eligible entity may use the grant funds for—
 (i)teacher training, including providing externship opportunities for teachers to learn about the skill needs of the industry or occupation that the pre-apprenticeship program focuses on;
 (ii)stipends for participants during work-based training in the program; or (iii)coordination of activities under this subsection with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) or the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
									(5)Federal share
 (A)In generalThe Federal share of the cost described in paragraph (2)(A) shall be 75 percent. (B)Non-Federal shareThe eligible entity may contribute the non-Federal share of the cost in cash or in-kind, fairly evaluated, including plant, equipment, or services.
								(6)Performance
 (A)MeasuresThe Secretary shall identify a set of common measures that, at a minimum, include measures of entry into a registered apprenticeship program and that are aligned with performance accountability measures described in section 116(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(c)) for the local workforce development area (meaning a local area, as defined in section 3 of that Act) and with corresponding measures under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), as appropriate.
 (B)EvaluationsEach eligible entity that receives a grant to carry out a project under this subsection shall arrange for another qualified entity to conduct an evaluation, or shall participate in a Department of Labor sponsored evaluation, of the project using the identified common measures, and shall, to the extent practicable, cooperate with the evaluator in any evaluations of activities carried out under this section.
 (C)ExtensionsThe Secretary shall use the results of an evaluation for a project to determine whether to extend the grant period, or renew a grant, for the project under paragraph (2)(B).
								(c)Promoting awareness of registered apprenticeship programs
 (1)In generalTo promote awareness about registered apprenticeship programs, the Secretary, in cooperation with the Secretary of Education and the Secretary of Commerce, shall ensure that timely, current information about the value of registered apprenticeship programs in the labor market is made available through a range of widely accessible formats and venues. The information shall be made available to businesses, trade associations, professional associations, students, parents, workers, educational institutions, workforce and economic development organizations, and State and local elected officials.
 (2)Information for state and local workforce development boardsTo promote awareness about registered apprenticeship programs within the workforce development system, the Secretary shall disseminate information on the value of registered apprenticeship programs, to State and local workforce development boards described in subsection (b)(2)(C)(iv), which information shall include—
 (A)a list of registered apprenticeship programs in the State involved; (B)guidance for training staff of the workforce development system within the State on the value of registered apprenticeship programs, including relevant placement, retention and earnings information, as a training option for participants;
 (C)guidance on how individual training accounts under section 134(c)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)) could be used by participants for a registered apprenticeship program; and
 (D)guidance on how performance accountability measures under section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141) apply to participants in registered apprenticeship programs, including relevant placement, retention and earnings information.
								(3)Information for employers, trade associations, professional associations, industry groups and labor
 organizationsTo promote awareness about registered apprenticeship programs to workers and employers, the Secretary, in cooperation with the Secretary of Commerce, shall provide information about the value of registered apprenticeship programs, including relevant placement, retention and earnings information, through the one-stop delivery systems described in section 121 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151), to employers, trade associations, professional associations, industry groups, and labor organizations, which information shall include, at a minimum—
 (A)a list of registered apprenticeship programs in the State; (B)information on how to develop a registered apprenticeship program; and
 (C)information on financial resources available to assist with the establishment and implementation of registered apprenticeship programs.
 (4)Information for students and schoolsTo promote awareness about registered apprenticeship programs among students and school staff, the Secretary, in cooperation with the Secretary of Education, shall disseminate information on the value of registered apprenticeship programs, including relevant placement, retention and earnings information, to high schools, area career and technical education schools (as defined in subsection (b)(2)(C)(i)), 2- and 4-year postsecondary educational institutions, and educational service agencies, to enable, at a minimum—
 (A)parents to understand registered apprenticeship programs and their value in postsecondary education and career pathways;
 (B)students to understand registered apprenticeship programs and their value in career pathways; (C)career and academic counselors to understand registered apprenticeship programs as a valuable postsecondary education option for students leading to job placement in in-demand industries and occupations; and
 (D)school administrators, workforce and economic development coordinators, and teachers and faculty to assist with the development, implementation, and continuation of registered apprenticeship programs.
								(d)Secretary’s National Advisory Committee on Apprenticeships
							(1)Establishment
 (A)In generalThere is established in the Department of Labor a National Advisory Committee on Apprenticeships, referred to in this section as the Advisory Committee.
 (B)CompositionThe Advisory Committee shall have— (i)21 voting members appointed by the Secretary, composed of—
 (I)7 representatives of employers who participate in a registered apprenticeship program, including employers who participate in a registered apprenticeship program sponsored by a joint labor-management partnership;
 (II)7 representatives of labor organizations who have responsibility for the administration of a registered apprenticeship program sponsored by a joint labor-management partnership;
 (III)7 representatives of State apprenticeship agencies, community organizations with significant experience with a registered apprenticeship program, and 2- or 4-year postsecondary educational institutions with at least one articulation agreement with the entity administering a registered apprenticeship program; and
 (ii)members who are ex officio nonvoting representatives from the Departments of Labor, Commerce, Education, Energy, Housing and Urban Development, and Health and Human Services.
 (C)QualificationsThe members shall be selected upon the basis of their experience and competence concerning apprenticeships.
 (D)TermsThe Secretary shall appoint the members for terms of 4 years. (2)ChairpersonThe Secretary shall designate one of the members of the Advisory Committee to serve as Chairperson of the Advisory Committee.
 (3)MeetingsThe Advisory Committee shall hold not fewer than 2 meetings during each calendar year. All meetings of the Advisory Committee shall be open to the public. A transcript shall be kept of each meeting and made available for public inspection.
 (4)DutiesThe Advisory Committee shall advise, consult with, and make recommendations to the Secretary on matters relating to the administration of this part and the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
							(5)Personnel
								(A)Procurement
 (i)In generalThe Chairperson of the Advisory Committee may procure the temporary and intermittent services of voting members of the Advisory Committee under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 (ii)Officers or employees of the United StatesAll members of the Advisory Committee who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (B)StaffThe Secretary shall supply the Committee with an executive secretary and provide such secretarial, clerical, and other services as the Secretary determines to be necessary to enable the Advisory Committee to conduct its business.
 (6)Permanent committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory committee. (e)Evaluations and research (1)Evaluations of programs and activities carried out under this partFor the purpose of improving the management and effectiveness of the programs and activities carried out under this part, the Secretary shall provide for the continuing evaluation, by an independent entity, of the programs and activities, including activities carried out under subsection (a)(3)(C). Such evaluations shall address—
 (A)the general effectiveness of such programs and activities in relation to their cost, including the extent to which the programs and activities—
 (i)improve the skill and employment competencies of participants in comparison to comparably situated individuals who did not participate in such programs and activities; and
 (ii)to the extent feasible, increase the level of total employment and recognized postsecondary credential attainment over the level that would have existed in the absence of such programs and activities;
 (B)the impact of the programs and activities for the participants, sponsors, and employers; (C)the return on investment of Federal, State, local, sponsor, employer, and other funding for registered apprenticeships to capture the full level of investment in, and impact of, registered apprenticeships;
 (D)the longitudinal outcomes for participants in the programs and activities; and (E)the impact of specific policies on the general effectiveness of such programs and activities.
 (2)ResearchThe Secretary may conduct, through an independent entity, research on best practices in registered apprenticeship programs and pre-apprenticeship programs and other issues relating to such programs.
 (3)TechniquesEvaluations and research conducted under this subsection shall utilize appropriate methodology and research designs.
 (4)ReportsThe independent entity carrying out the evaluations described in paragraph (1) or research described in paragraph (2) shall prepare and submit to the Secretary a final report containing the results of the evaluations or research, respectively, and including policy recommendations. The final report shall be made available for public inspection. Not later than 36 months after the date of enactment of this Act, the Secretary shall produce a final report related to the return on investment described in paragraph (1)(C).
 (5)Reports to CongressNot later than 60 days after the completion of all the final reports described in paragraph (4), the Secretary shall transmit the final reports to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.
 (6)Public accessThe Secretary shall develop a mechanism to make research developed under this part publically available in a timely manner.
 (f)ReservationThe Secretary shall reserve not less than 10 percent of the funds appropriated under subsection (g) for each fiscal year for grants to States. A State that receives such a grant shall use the grant funds for the purpose of assisting the Administrator in carrying out the activities under this section, and may use the grant funds to support the voluntary establishment of a State apprenticeship office, if no such office exists in the State.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $75,000,000 for fiscal year 2020 and each subsequent year.
						212.Promoting integration with postsecondary education
 (a)DefinitionsIn this section: (1)CollaborativeThe term Collaborative means the Registered Apprenticeship-College Collaborative established under subsection (b)(1).
 (2)SecretariesThe term Secretaries means the Secretary of Labor, acting through the Administrator, working jointly with the Secretary of Education, acting through the Assistant Secretary for the Office of Career, Technical, and Adult Education.
							(b)Collaborative with 2- and 4-Year postsecondary educational institutions
 (1)EstablishmentThe Secretaries shall establish and maintain a voluntary Registered Apprenticeship-College Collaborative. The Collaborative shall consist of the sponsors carrying out registered apprenticeship programs, 2- or 4-year postsecondary educational institutions, and organizations that represent such programs or institutions, that agree to meet certain criteria in order to support the purposes described in paragraph (2).
 (2)PurposesThe Collaborative shall support the purposes of— (A)promoting stronger connections between the registered apprenticeship programs involved and participating 2- and 4-year postsecondary educational institutions;
 (B)promoting the translation of experience in a registered apprenticeship program to academic credit at participating 2- and 4-year postsecondary educational institutions;
 (C)facilitating the enrollment of an individual who has completed a registered apprenticeship program (referred to in this section as an apprentice) at a participating 2- or 4-year postsecondary educational institution for the purpose of attaining academic credit toward an associate’s or more advanced degree;
 (D)advancing the attainment of associate’s and more advanced degrees by apprentices; (E)promoting the attainment of recognized postsecondary credentials with value in the labor market; and
 (F)expanding awareness about the value of registered apprenticeship programs as a postsecondary education option.
 (3)Participant requirementsThe Secretaries shall establish criteria that any interested 2- or 4-year postsecondary educational institution or sponsor shall meet in order to participate in the Collaborative, which criteria shall include, at a minimum—
 (A)for a 2- or 4-year postsecondary educational institution— (i)agreement to recognize and accept the academic credit (as assessed under subparagraph (B)(i)) earned by an apprentice for, and the assessment of the apprentice’s learning in, a registered apprenticeship program at another participating institution;
 (ii)agreement to have a formal articulation agreement with a participating sponsor of a registered apprenticeship program, other than a 2- or 4-year postsecondary educational institution; and
 (iii)agreement to provide certain information, as determined by the Secretaries, to the Collaborative; and
 (B)for a sponsor— (i)agreement to participate in third-party evaluations of the quality and rigor of the program offerings in order to determine the value of academic credit for learning during a registered apprenticeship program;
 (ii)agreement to have a formal articulation agreement with a participating 2- or 4-year postsecondary educational institution; and
 (iii)agreement to provide certain information, as determined by the Secretaries, to the Collaborative. (4)Memorandum of understanding (A)In generalIn order to participate in the Collaborative, interested 2- or 4-year postsecondary educational institutions and sponsors shall agree to meet certain conditions determined by the Secretaries.
 (B)ConditionsSuch conditions shall address, at a minimum— (i)how learning during a registered apprenticeship program, including related instruction and on-the-job training, will be assessed for academic credit;
 (ii)how programs and procedures, especially those related to admissions, credit transfer, and recognition of such learning will be structured to support accessibility for apprentices;
 (iii)how the structure and scheduling of courses will be developed in a way that supports the matriculation of apprentices; and
 (iv)how residency requirements will support the transferability of credit earned by apprentices. (5)Publicly available informationThe Secretaries shall maintain a publicly accessible website identifying, at a minimum—
 (A)the participating members of the Collaborative in each State; (B)a model for articulation agreements, and copies of some exemplary articulation agreements for illustrative purposes; and
 (C)such other information as the Secretaries determine to be necessary to promote awareness of the Collaborative and its members.
								(6)Use of funds
 (A)AdministrativeThe Secretaries shall use 30 percent of the funds appropriated under subsection (c) to establish and maintain the Collaborative and the website referred to in paragraph (5), to support the advisory committee referred to in paragraph (6), and for technical assistance, evaluation, and research activities.
 (B)For program participantsThe Secretaries shall use 70 percent of the appropriated funds to carry out, directly or by grant or contract with an eligible entity, activities consisting of—
 (i)providing funding to Collaborative participants to support the development of articulation agreements with other Collaborative participants;
 (ii)providing funding to the Collaborative to support the assessment of learning during a registered apprenticeship program, for academic credit;
 (iii)providing funding to the Collaborative to support third-party evaluations of the quality and rigor of program offerings, referred to in paragraph (3)(B)(i), which evaluations shall be conducted by an entity that meets minimum criteria as established by the Secretaries;
 (iv)providing curriculum development, for participating institutions and sponsors; and (v)carrying out other purposes that will help participating 2- and 4-year postsecondary educational institutions and sponsors meet the requirements of paragraphs (3) and (4).
 (C)Eligible entitiesTo be eligible to receive a grant or contract under subparagraph (B), an entity shall be a partnership comprised of—
 (i)at least 1-, 2-, or 4-year postsecondary educational institution participating in the Collaborative; and
 (ii)at least 1 sponsor of a registered apprenticeship program participating in the Collaborative. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2020 and each subsequent year.
						2Program Development and Enhancement
					221.Expanding registered apprenticeship programs
 (a)In generalThe Secretary shall provide payments of assistance for eligible sponsors of new (as of the date of submission of an application under subsection (b)) registered apprenticeship programs, or for eligible sponsors of existing registered apprenticeship programs that add employers as new (as of such date) partners, which may include joint labor-management registered apprenticeship programs.
 (b)ApplicationsTo be eligible to receive payments under this section for a registered apprenticeship program, a sponsor shall submit an application to the Secretary including information demonstrating that (as of the date of submission)—
							(1)
 (A)for a new registered apprenticeship program, the program received recognition as a registered apprenticeship program within the 36 months preceding that date; or
 (B)for an existing registered apprenticeship program (which may include joint labor-management registered apprenticeship programs), employers were added as new partners within the 36 months preceding that date;
 (2)the sponsor offered jobs that lead to economic self-sufficiency, as determined by a local workforce development board located in the same local workforce development area (meaning a local area, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102));
 (3)the sponsor has demonstrated success in enrolling, instructing, advancing, and graduating individuals in the relevant registered apprenticeship program, and in the employment of such individuals after completion of the program; and
 (4)the sponsor had not received a payment under subsection (d) for that registered apprenticeship program.
 (c)Use of fundsIn providing assistance under this section, the Secretary shall arrange to provide payments as described in subsection (a) for eligible sponsors, as funds are available under this section. Funds made available through such a payment shall be used to reimburse an eligible sponsor for the allowable costs of establishing or expanding the registered apprenticeship program involved. The maximum total payment to any one sponsor may not exceed $25,000 or 50 percent of the allowable costs.
 (d)DisbursementThe Secretary shall enter into arrangements with State workforce development boards to make disbursements through the local workforce development boards described in subsection (b)(2) to provide the payments to the eligible sponsors.
 (e)EvaluationsSponsors receiving grants under this section shall, to the extent practicable, cooperate with the Secretary in the conduct of evaluations of the activities carried out under this section.
						(f)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2020 and each subsequent year.
 (2)ReservationThe Secretary may reserve 5 percent of the amount appropriated under paragraph (1) for a fiscal year for distribution to the State workforce development boards and local workforce development boards, to pay for the costs of the boards associated with making determinations under subsection (b)(2) and disbursements under subsection (d), and as funds remain available, other costs of administration and management, technical assistance, research, and evaluation under this subitle.
							BReemployment 
				231.Requirement to provide reemployment bonus program under State unemployment compensation law
 (a)In generalSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following:
						
							(n)
 (1)For purposes of subsection (a), the State law of a State must provide for a reemployment bonus program, to be approved by the Secretary of Labor, under which a reemployment bonus, in an amount specified under paragraph (2), shall be paid, immediately following the end of the 16-week period described in subparagraph (B), to any individual described in paragraph (3) who—
 (A)becomes employed by an employer other than the individual’s most recent employer not later than 12 weeks after the date of the individual’s initial claim for unemployment compensation; and
 (B)remains employed by such employer for a period of at least 16 consecutive weeks. (2)The amount of a reemployment bonus paid to an individual under paragraph (1) shall be an amount equal to ½ of the difference between the total amount of regular compensation that would be payable to the individual during the benefit year under the State law if the individual were not employed in any week of such benefit year and the total amount of such regular compensation paid to the individual during the benefit year prior the week in which the individual becomes employed as described in paragraph (1)(A).
 (3)An individual described in this paragraph is an individual who— (A)is eligible for unemployment compensation for the week before the week in which the individual becomes employed as described in paragraph (1)(A); and
 (B)has been identified under subsection (j) as an individual likely to exhaust regular compensation. (4)In this subsection, the terms regular compensation and benefit year have the meanings given such terms in section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note)..
 (b)Effective dateThe amendment made by subsection (a) shall, with respect to a State, apply to certifications for payment under section 302(a) of the Social Security Act in years beginning after the end of the 26-week period beginning on the first day of the first regularly scheduled session of the State legislature beginning on or after the date of the enactment of this Act.
					232.Coordinating State unemployment compensation programs with the Workforce Innovation and Opportunity
			 Act
 (a)Referrals to WIOA servicesSection 303(j)(1)(B) of the Social Security Act (42 U.S.C. 503(j)(1)(B)) is amended by striking job search assistance services and inserting job search assistance, training assistance, job relocation support, and income support services,. (b)Reemployment services and eligibility assessmentsSection 306(b)(3) of the Social Security Act (42 U.S.C. 306(b)(3)) is amended by striking program integration and service delivery and inserting program integration, service delivery, support services, and availability of training assistance.
					233.Permissible use of Workforce Innovation and Opportunity Act funds for wage insurance
 (a)In generalChapter 3 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3171 et seq.) is amended by adding at the end the following:
						
							135.Permissible use of funds for wage insurance
 (a)Wage insurance for State unemployment compensation recipientsA State may use funds allotted to the State under this chapter to provide a wage insurance program for individuals who file a claim under any State unemployment compensation law.
 (b)BenefitsThe wage insurance program provided for in subsection (a) may pay, for a period not to exceed 2 years, to a worker described in subsection (c), up to 50 percent of the difference between—
 (1)the average of the wages received by the worker over the last twelve months of employment; and (2)the wages received by the worker from reemployment.
 (c)Individual eligibilityThe benefits described in subsection (b) may be paid to an individual who is a claimant for unemployment compensation at the time such individual obtains reemployment and who—
 (1)is at least 50 years of age, or 45 years of age if such individual lives in a distressed community; (2)earns not more than $50,000 per year in wages from reemployment;
 (3)is employed on a full-time basis as defined by the law of the State; and (4)is not employed by the employer from which the individual was last separated.
 (d)Total amount of paymentsA State shall establish a maximum amount of payments per individual for purposes of payments described in subsection (b) during the eligibility period described in such subsection. An employee shall report an increase in wages during the two-year period of participating in the wage insurance program and their total amount of payments shall reflect any modification.
 (e)Non-Discrimination regarding wagesAn employer shall not pay a worker described in subsection (c) less than such employer pays to another worker in the same or substantially equivalent position.
 (f)Distressed community defined The term distressed community means a geographic unit, as defined by the Secretary of Commerce, with— (1)a low per capita income;
 (2)an unemployment rate below the national average; or (3)actual or threatened severe unemployment or economic adjustment problems..
 (b)Authorization of appropriationsSection 136 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3181) is amended by adding at the end the following:
						
 (d)Wage insurance activitiesThere are authorized to be appropriated to carry out the activities described in section 135 such sums as may be necessary for fiscal year 2023 and each fiscal year thereafter..
					234.Training vouchers
 (a)ReferenceIn this section, any reference to a section or other provision shall be a reference to the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
 (b)Functions of the State boardSection 101(d)(3) (29 U.S.C. 3111(d)(3)) is amended— (1)in subparagraph (F), by striking ; and and inserting a semicolon;
 (2)in subparagraph (G), by striking the semicolon and inserting ; and; and (3)by adding at the end the following:
							
 (H)the development of strategies to promote the integration of workforce development services to unemployment insurance claimants..
 (c)Programs and activities in State plansSection 103(a)(2) (29 U.S.C. 3113(a)(2)) is amended by adding at the end the following:  (L)the employment and training assistance authorized in this Act.
 (M)the job search support services authorized in this Act.. (d)Local plansSection 108(b) is amended—
 (1)in paragraph (21), by striking ; and and inserting a semicolon; (2)in paragraph (22), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (23)a description of how training assistance will be administered..
						(e)Required local employment and training activities for adults and dislocated workers
 (1)Training vouchersSection 134(c)(3) (29 U.S.C. 3174(c)(3)) is amended— (A)in subparagraph (A)(i)—
 (i)by inserting a voucher for after used to provide; and (ii)by redesignating subclauses (II), (III), and (IV) as subclauses (III), (IV), and (V), and after subclause (I) the following:
									
 (II)who select programs of training services that are linked to employment opportunities.; (B)in subparagraph (F)—
 (i)in clause (iii), by deleting the clause heading and inserting Training vouchers.— and by striking through an individual training account and inserting through a training voucher; and (ii)in clause (iv), by striking coordinate funding for individual training accounts with funding from other Federal, State, local, or private job training programs or sources and inserting and arrange for payment for such services through a training voucher. Such payments may not exceed $8,000 for up to two years.; and
 (C)in subparagraph (G)(i), and by striking individual training accounts and inserting training vouchers. (2)Income supportSection 134(d)(1)(B) (29 U.S.C. 3174(d)(1)(B)) is amended—
 (A)in clause (i), by inserting provide income support for those adults and dislocated workers participating in a training program after enhancing employment; (B)in clause (ii), by; and
 (C)by adding at the end the following:  (iii)Duration and amountsThe income support provided under clause (i) to individuals who are enrolled in training a weekly income stipend for up to 78 weeks after such individual exhausts unemployment insurance benefits, to help cover training-related costs like childcare or transportation. A participant’s weekly stipend will be equal to 100 percent or 50 percent of their unemployment insurance weekly benefit amount depending on whether, at the time of participation, their household income is below or above 130 percent of the Federal poverty level..
 235.Authorization of appropriationsSection 136 of the Workforce Innovation and Opportunity Act (29 U.S.C. 2872), as amended by section 233(b) of this subtitle, is further amended—
 (1)in subsection (b)— (A)by striking and after 2019,; and
 (B)by inserting before the period at the end the following: , and such sums as may be necessary for each of fiscal years 2021, 2022, and 2023; and (2)in subsection (c)—
 (A)by striking and after 2019,; and (B)by inserting before the period at the end the following: , and such sums as may be necessary for each of fiscal years 2021, 2022, and 2023.
						IIIEstablishment of the Distressed Community Investment Agency
 301.DefinitionsIn this title: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)Distressed communityThe term distressed community means a geographic unit, as defined by the Secretary of Commerce, with— (A)a low per capita income;
 (B)an unemployment rate below the national average; or (C)actual or threatened severe unemployment or economic adjustment problems.
 (3)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (4)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.
				302.Distressed Community Investment Agency
 (a)In generalThere is established the Distressed Community Investment Agency within the Department of Commerce one year after the date of the enactment of this Act with the mission of promoting, establishing, and strengthening venture capital investment in distressed communities, including expenses of grants, contracts, and other agreements with public or private entities.
 (b)FunctionsThe Distressed Community Investment Agency shall— (1)coordinate the plans, programs, and operations of the Federal Government which affect or may contribute to the promotion, establishment, and strengthening of venture capital investment in distressed communities;
 (2)promote the mobilization of activities and resources of State and local governments, businesses and trade associations, institutions of higher education, foundations, professional organizations, and volunteer and other groups towards the promotion, establishment, and strengthening of venture capital investment in distressed communities;
 (3)facilitate the coordination of the efforts of groups described in paragraph (2) with those of agencies;
 (4)establish satellite centers in distressed communities across the United States for the development, collection, summarization, and dissemination of information helpful to persons, State and local governments, businesses and trade associations, institutions of higher education, foundations, professional organizations, and volunteer and other groups in undertaking or promoting venture capital investment in distressed communities;
 (5)make grants, including contracts and cooperative agreements, to any State government or any agency thereof, any regional entity, any State-chartered development, any institution of higher education, or to any entity formed by two or more of the above entities to assist in establishing the satellite centers described in paragraph (4);
 (6)provide technical and management assistance to public or private entities or organizations engaged in promoting, establishing, and strengthening venture capital investment in distressed communities through workforce development and retention, attracting businesses and industries, fostering innovation, accelerating entrepreneurship and business growth, and marketing local, State, and regional ecosystems; and
 (7)defray all or part of the costs of pilot or demonstration projects conducted by public or private entities or organizations which are designed to overcome the unique challenge of promoting, establishing, and strengthening venture capital investment in distressed communities, or otherwise to further the purposes of this Act.
 (c)Responsibilities of the Secretary of CommerceThe Secretary of Commerce, to enable the Distressed Community Investment Agency to better execute the functions described in this section and with the participation of the Economic Development Administration and other agencies, as appropriate, shall—
 (1)develop comprehensive plans and specific program goals for the Distressed Community Investment Agency;
 (2)establish regular performance monitoring and reporting systems to assure that goals are being achieved;
 (3)evaluate the impact of Federal support in achieving the objectives established by this title; (4)require a coordinated review of all proposed Federal training and technical assistance activities in support of promoting, establishing, and strengthening venture capital investment in distressed communities to assure consistency with the program goals of the Distressed Community Investment Agency and to avoid duplication;
 (5)convene, for purposes of coordination, meetings of the heads of agencies, or their designees, whose programs and activities may affect or contribute to the purposes of this title;
 (6)convene economic development organizations, venture capitalists, startup founders, entrepreneurs, chambers of commerce, and other representatives of the private sector who are engaged in growing venture capital investment in distressed communities or who could contribute to this growth to propose, evaluate, and coordinate governmental and private activities in furtherance of the objectives of this title;
 (7)confer with and advise officials of State and local governments; (8)provide the managerial and organizational framework through which joint or collaborative undertakings with agencies or private organizations can be planned and implemented; and
 (9)recommend appropriate legislative or executive actions. (d)Responsibilities of other agencies (1)CooperationThe head of each agency, or a representative designated by such head, when and in the manner so requested by the Secretary of Commerce, shall furnish information, assistance, and reports to, and shall otherwise cooperate with, the Distressed Community Investment Agency.
 (2)Designation of agency contactThe head of each agency shall, when so requested by the Secretary of Commerce, designate the official to have primary and continuing responsibility for the participation and cooperation of that agency in matters related to promoting, establishing, and strengthening venture capital investment in distressed communities.
 (3)Agency contact dutiesEach official designated pursuant to paragraph (2), when so requested, shall keep the Secretary of Commerce informed of all proposed budgets, plans, and programs of the agency of that official related to promoting, establishing, and strengthening venture capital investment in distressed communities.
 (4)Continuing role of agenciesEach agency shall continue all efforts to promote, establish, and strengthen venture capital investment in distressed communities, and shall cooperate with the Secretary of Commerce in increasing the total Federal effort.
					(e)Reports
 (1)Reports required by satellite centersNot later than September 30 of each year, each satellite center shall submit to the Secretary of Commerce a report on the activities of the center, including the following:
 (A)The center’s performance in implementing the plans and meeting the specific program goals set for the prior fiscal year.
 (B)The plans and specific program goals of the center for the next fiscal year. (C)Completed and ongoing joint and collaborative undertakings with the groups described in subsection (b)(2).
 (D)The services most used by the center. (E)Recommendations for improving the quality, utility, and delivery of services offered by the Distressed Community Investment Agency.
 (F)Any other information requested by the Secretary of Commerce. (2)Reports by the Secretary of CommerceNot later than one year after the date of the enactment of this title and every March 31 thereafter, the Secretary of Commerce shall submit to Congress a report on the following:
 (A)The activities of the Distressed Community Investment Agency. (B)The location of new and existing satellite centers.
 (C)The performance of the Distressed Community Investment Agency in implementing the plans and meeting the specific program goals set for the prior fiscal year.
 (D)The plans and specific program goals for the next fiscal year. (E)Expenses of grants, contracts, and other agreements with public or private entities.
 (F)Completed and ongoing joint or collaborative undertakings with agencies and the groups described in subsection (b)(2).
 (G)Meetings convened by the Secretary with heads of agencies, representatives of the private sector, or officials of State and local governments.
 (H)A review and evaluation of the impact of Federal support in achieving the objectives established by this title.
 (I)Recommendations for legislation or other action determined to be desirable to promote the purposes of this title.
 (3)Reports by other agenciesThe head of each agency shall— (A)develop and implement systematic data collection processes to provide the Distressed Community Investment Agency current data helpful in evaluating efforts to promote, establish, and strengthen venture capital investment in distressed communities; and
 (B)not later than September 30 of each year, submit to the Secretary of Commerce a report on efforts to promote, establish, and strengthen venture capital investment in distressed communities through workforce development and retention, attracting businesses and industries, fostering innovation, accelerating entrepreneurship and business growth, and marketing local, State, and regional ecosystems.
 (f)Technical and conforming amendmentSection 12 of the Act of February 14, 1903 (15 U.S.C. 1511), is amended— (1)in paragraph (4), by inserting a semicolon at the end;
 (2)in paragraph (5), by striking ; and and inserting a semicolon; (3)by redesignating paragraph (6) as paragraph (7); and
 (4)by inserting after paragraph (5) the following new paragraph:  (6)Distressed Community Investment Agency; and.
					303.Redesignation of Department of Commerce to Department of Innovation and Investment
 (a)In generalThe Department of Commerce is hereby redesignated the Department of Innovation and Investment. (b)ReferencesAny reference to the Department of Commerce in any law, rule, regulation, certificate, directive, instruction, or other official paper in force on the date of the enactment of this title shall be considered to refer and apply to the Department of Innovation and Investment.
				304.Redesignation of Secretary of Commerce to Secretary of Innovation and Investment
 (a)In generalThe Secretary of Commerce is hereby redesignated the Secretary of Innovation and Investment. (b)ReferencesAny reference to the Secretary of Commerce in any law, rule, regulation, certificate, directive, instruction, or other official paper in force on the date of the enactment of this title shall be considered to refer and apply to the Secretary of Innovation and Investment.
				IVAuthorization of Appropriations
 401.Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Labor and the Secretary of Education such sums as may be necessary to carry out each’s responsibilities to carry out this Act.
			
